DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, “at least one panel of the ammunition packaging material” lacks sufficient antecedent basis in the claims since panels of ammunition packaging material were not previously introduced. It is unclear what panels of the ammunition packaging material are being referred to rendering the claim indefinite. For purposes of examination it will be interpreted that the stand requires at least one panel made formed from the foam-based ammunition packaging material.

Claim Rejections - 35 USC § 102
Claims 1-3, 7-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,527,396 B2 to Raymond (“Raymond”).
Regarding claims 1, 2, 7, 9, 10 and 12, Raymond discloses a shaped charge disruptor system (Fig. 1) comprising, a firing stand , the firing stand (flat blank 10) comprising a plurality of mounting panels 40, 41, each panel comprising a plurality of apertures1 (defined by curved straps 50 against the inside surface of support plates 40, 41, see Fig. 2) configured for mounting a plurality of shaped charges 20 at discretely separate locations (see Fig. 1), wherein the firing stand is substantially formed from a foam-based packaging material (4:19-25, wherein foam is a material known in the art to be used in ammunition packaging, see US 4,942,991 to Lyons for example, 3:38-45)2, the firing stand being user configurable between a transport configuration (as shown in Fig. 1) in which the plurality of apertures hold the shaped charges during transport (wherein the apertures defined by straps 50 secure the explosive charges 20 to the foam plates, 4:25-35, and would thereby function to hold the same during transport) and at least a first firing configuration (as shown in Figs. 3F and 4, for example) in which the plurality of apertures hold the plurality of shaped charges for orientation towards a target device (shell 100) to be disrupted by the disruptor system.

    PNG
    media_image1.png
    278
    856
    media_image1.png
    Greyscale

claim 3, Raymond further discloses wherein each mounting panel comprises a hinging means (folding lines P1, P2, P3, P4) for attaching a first mounting panel in the plurality of mounting panels to a second mounting panel in the plurality of mounting panels.
Regarding claim 8, Raymond further discloses a stand base (flat sides 11, 12, 13, 14)
Regarding claim 13, Raymond further discloses a precision initiation system (comprising control module 64, Fig. 2).
Regarding claim 15, Raymond further discloses wherein the firing stand further comprises: a first mounting panel 41 comprising a first subset of the plurality of apertures (defined by straps 50, see Fig. 2); a second mounting panel 40 hingedly3 attached (at P2) with the first mounting panel 41 and comprising a second subset of the plurality of apertures (defined by straps 50, see Fig. 2); and a clamping means (holding straps 51, Fig. 4) for fixing the first mounting panel and the second mounting panel in the first firing position in a non-parallel relative arrangement (see Fig. 4) in which the first subset of apertures and the second subset of apertures at least partially face toward one another such that the plurality of shaped charges are oriented towards the target device 100 from different directions (see Figs. 6A-6G).
Regarding claim 14, Raymond further discloses a method of disrupting an explosive device, the method comprising the steps of:
a. providing the shaped charge disruptor system of claim 12; 
b. arranging the firing stand in the first firing configuration (as shown in Figs. 3F and 4, for example) such that the plurality of shaped charges are orientated towards the explosive device 100; and 
c. simultaneously initiating the plurality of shaped charges (4:52-65).
Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Raymond as applied to claim 10 above, and further in view of  US 2019/0093820 A1 to Lumley (“Lumley”).
Regarding claim 11, Raymond is silent regarding the foam being a plastazoate foam. However, Lunley discloses a firing stand (Fig. 2) comprising panels 3, 4 made from low density plastazoate foam ¶[0027]. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Raymond to have use plastazote foam, as taught by Lunley, as a matter of selecting a material known in the art to be suitable for use as a firing stand.4 In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
 Reasons for Allowance
Claims 4-6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) a stand base comprising panel slots for holding the mounting panels or a hinging means comprising a rod and eyelet interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Aperture: 1) an opening or open space. https://www.merriam-webster.com/dictionary/aperture
        2 MPEP §2131.01(III) Multiple Reference 35 U.S.C. 102 Rejections
        3 Hinge: 1a) a jointed or flexible device on which a door, lid, or other swinging part turns. https://www.merriam-webster.com/dictionary/hinge
        4 MPEP §2144.07 Art Recognized Suitability for an Intended Purpose